ROBB, Associate Justice.
Appeal from a decision of the Patent Office rejecting the claims of an alleged divisional application relating to coalmining machines. The grounds' of the rejection were: First, that the claims are for substantially tbe same invention covered by appellant’s patent No. 1,538,684, of which this application is claimed to be a division; second, that the claims are unpatentable over the prior art; and, third, that they do not adequately define the invention.
 Tho above patent, carrying 141 claims, was issued to appellant on May 19,1925. On the same day there was issued to him patent No. 1,538,685, carrying 81 claims, the application being a division of the original. The drawings of tho present application, filed later, are identical with those of the parent application. An examination of the present application discloses that the alleged invention consists in so arranging the machine that it may be driven by either a single driving chain or by two flexible elements. Tbe claims attempt to eovor broadly all possible arrangements whereby the machine may be converted from one driven by two flexible elements into one driven by a single chain, notwithstanding that appellant has an allowed application covering each of these elements. No mechanism for making the substitution is included. This, therefore, is an attempt through the use of general terms to cover any means that may be discovered of producing tbe result accomplished through tbe original patent. But this may not be done. Miller v. Eagle Mfg. Co., 151 U. S. 199, 14 S. Ct. 310, 38 L. Ed. 121; Heidbrink v. McKesson (C. C. A.) 290 F. 665.
For tbe reasons more fully stated by tho tribunals of the Patent Office, tbe decision is affirmed.
Affirmed.